Abatement Order filed February 23, 2017




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00068-CV
                                   ____________

  QUINCY K.A. SINTIM AND SHIRLEY H. MILLS N/K/A SHIRLEY H.
                      SINTIM, Appellants

                                        V.

             MICHELE LARSON & BRIAN LARSON, Appellees


                   On Appeal from the 152nd District Court
                            Harris County, Texas
                     Trial Court Cause No. 2002-40624A

                            ABATEMENT ORDER

      Appellants notified this court that on February 9, 2017, they filed a petition
for voluntary bankruptcy protection in the United States Bankruptcy Court for the
Southern District of Texas under case number 17-30896. A bankruptcy suspends the
appeal from the date when the bankruptcy petition is filed until the appellate court
reinstates the appeal in accordance with federal law. Tex. R. App. P. 8.2.
Accordingly, we ORDER the appeal abated.
      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or terminated
the stay, a certified copy of the order must be attached to the motion. Id. A party
filing a motion to reinstate shall specify what further action, if any, is required from
this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM




                                           2